


EXHIBIT 10.6


Adobe Systems Incorporated
2003 Equity Incentive Plan
Restricted Stock Unit Grant Notice
(Global)
Adobe Systems Incorporated (the “Company”), pursuant to its 2003 Equity
Incentive Plan (the “Plan”), hereby awards to Participant the Restricted Stock
Unit Award (the “Award”) covering the number of Restricted Stock Units set forth
below. This Award is subject to all of the terms and conditions as set forth
herein and in the Restricted Stock Unit Award Agreement (the “Award Agreement”)
and the Plan, each of which are incorporated herein in their entirety. Unless
otherwise defined herein, capitalized terms shall have the meanings set forth in
the Plan.
Participant:
 
Date of Grant:
 
Vesting Commencement Date:
 
Number of Restricted Stock Units:
 
Payment for Stock:
Participant's services to the Company (to the greatest
extent permitted by applicable law)

Vesting Schedule: This Award shall vest [            ], so that the Restricted
Stock Units are fully vested on the [            ] anniversary of the Vesting
Commencement Date; provided, however, that the Participant's Service has not
terminated prior to each such vesting date.
[For Members of the Board of Directors Only: In the event of a Change of
Control, any unvested portions of this Award shall become immediately vested in
full as of immediately prior to the effective date of the Change of Control,
subject to the Consummation of the Change of Control.]
Delivery of Shares: Subject to the limitations contained herein and the
provisions of the Plan, the Company shall settle vested Restricted Stock Units
by delivering to Participant in whole shares of Stock, as provided in Sections 3
and 5 of the Restricted Stock Unit Award Agreement.
Additional Terms/Acknowledgements:  The Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Award Grant Notice, the
Restricted Stock Unit Award Agreement, and the Plan.  The Participant further
acknowledges that as of the Date of Grant, this Restricted Stock Unit Award
Grant Notice, the Restricted Stock Unit Award Agreement, and the Plan set forth
the entire understanding between Participant, the Company and any other
applicable Participating Company regarding the Award and supersede all prior
oral and written agreements on that subject with the exception of any applicable
change of control plan approved by the Company's Board of Directors or a
committee thereof and/or an applicable individual written retention agreement or
severance provision between the Company, or a subsidiary of the Company and the
Participant, to the extent applicable to the Participant (such documents, the
“Superseding Agreements”).
 
ADOBE SYSTEMS INCORPORATED
 
 
 
 
By:


 
 
Shantanu Narayen
 
 
Chief Executive Officer 

 
 
Address: 345 Park Avenue
 
 
San Jose, CA 95110-2704 USA3





--------------------------------------------------------------------------------




Adobe Systems Incorporated
2003 Equity Incentive Plan
Restricted Stock Unit Award Agreement


(Global)
Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Award Agreement, including the attached Appendix, (“Award Agreement”), Adobe
Systems Incorporated (the “Company”) has awarded you, pursuant to its 2003
Equity Incentive Plan (the “Plan”), a Restricted Stock Unit Award for that
number of Restricted Stock Units as indicated in the Grant Notice. Unless
otherwise defined herein or in the Grant Notice, capitalized terms shall have
the meanings set forth in the Plan. Subject to adjustment and the terms and
conditions as provided herein and in the Plan, each Restricted Stock Unit shall
represent the right to receive one (1) share of Stock.


The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.


1.Vesting.


(a)The Restricted Stock Units shall vest, if at all, as provided in the Vesting
Schedule set forth in your Grant Notice, this Award Agreement, and the Plan,
provided that vesting shall cease upon the termination of your Service, except
as otherwise set forth herein.


(b)If your Service terminates due to your death or Disability, then you will be
given credit for an additional twelve (12) months of continuous Service such
that the number of Restricted Stock Units that otherwise would have vested had
your Service continued for an additional twelve (12) months following your
termination will accelerate and become vested as of the date of your Service
termination; provided, however, that in no event shall such applicable vesting
exceed 100% of the number of Restricted Stock Units subject to your Award. For
purposes of this provision, (i) your Service shall be deemed to have terminated
on account of death if your death occurs within three (3) months after your
termination of Service, and (ii) “Disability” shall mean your permanent and
total disability within the meaning of Section 22(e)(3) of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), and any applicable regulations
promulgated thereunder to the extent not inconsistent with the regulations under
Section 409A of the Code. Except as set forth in this Section 1(b), any
Restricted Stock Units subject to the Award that have not vested at the time of
your termination of Service for any or no reason will be forfeited immediately
and automatically transferred to and reacquired by the Company at no cost to the
Company.


(c)For purposes of the Award, your Service will be considered terminated as of
the date you are no longer actively providing Service to the Participating
Company Group (regardless of the reason for such termination and whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), and
unless otherwise expressly provided in this Award Agreement or determined by the
Participating Company Group, your right to vest in the Award under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any). The Committee shall have the exclusive discretion
to determine when you are no longer actively providing Service for purposes of
your Award (including whether you may still be considered to be providing
services while on a leave of absence). Any such determination by the Company (or
any Participating Company, as applicable) for the purposes of this Award
Agreement shall have no effect upon any determination of the rights or
obligations of you or the Company (or any Participating Company, as applicable)
for any other purpose.


(d)The Committee, in its discretion, may accelerate the vesting of the balance,
or some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Committee. Notwithstanding Section 5 and in accordance with Section 16, the
payment of shares of Stock vesting pursuant to this Section 1(d) shall in all
cases be paid at a time or in a manner that is exempt from, or complies with,
Section 409A.






--------------------------------------------------------------------------------




2.
Number of Restricted Stock Units and Underlying Shares of Stock.



(a)The Restricted Stock Units subject to your Award and the shares of Stock
deliverable with respect to such Restricted Stock Units will be adjusted from
time to time for capitalization adjustments, as provided in Section 4.2 of the
Plan.


(b)Any additional Restricted Stock Units, shares of Stock, cash or other
property that become subject to the Award pursuant to this Section 2 shall be
subject, in a manner determined by the Committee, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and shares of Stock covered by
your Award.


(c)Notwithstanding the provisions of this Section 2, no fractional Restricted
Stock Units or rights for fractional shares of Stock shall be created pursuant
to this Section 2. The Board shall, in its discretion, determine an equivalent
benefit for any fractional Restricted Stock Units or fractional shares that
might be created by the adjustments referred to in this Section 2.


3.Payment by You. Except as otherwise provided in the Grant Notice, this Award
has been granted in consideration of your Services. Subject to Section 12 below,
and except as otherwise provided in the Grant Notice, you will not be required
to make any payment to the Company (other than your past and future services
with the Company (or any other Participating Company, as applicable)) with
respect to your receipt of the Award, the vesting of the Restricted Stock Units,
or the delivery of the shares of Stock underlying the Restricted Stock Units.


4.Rights as a Stockholder. Neither you nor any person claiming under or through
you will have any of the rights or privileges of a stockholder of the Company in
respect of any shares of Stock hereunder unless and until certificates
representing shares of Stock will have been issued to you pursuant to Section 5.
After such issuance, you will have all the rights of a stockholder of the
Company with respect to voting such shares of Stock and receipt of dividends and
other distributions on such shares of Stock.


5.Delivery of Shares. Each Restricted Stock Unit represents the right to receive
one share of Stock on the date that such Restricted Stock Unit vests. Unless and
until the Restricted Stock Units will have vested in the manner set forth in
Section 1, you will have no right to payment of any such Restricted Stock Units.
Except as provided in Section 6, any Restricted Stock Units that vest in
accordance with Section 1 will be paid to you in whole shares of Stock as soon
as practicable after vesting, but in each such case within the period thirty
(30) days following the vesting date, subject to you satisfying any applicable
tax withholding obligations as set forth in Section 12. In no event will you be
permitted, directly or indirectly, to specify the taxable year of the payment of
any Restricted Stock Units payable under this Award Agreement.


(a)Deferred Shares. If you are eligible and elect to defer delivery of the
shares of Stock as provided in Section 6 of this Award Agreement, such shares of
Stock will be issued and delivered to you on the date or dates that you elect on
your deferral election form. The Certificates shall be in such form as is
determined by the Company. No shares of Stock shall be issued prior to vesting
of the Restricted Stock Units.


(b)Delivery Following Death. If you are deceased at the time that shares of
Stock pursuant to Restricted Stock Units, if any, are to be delivered to you,
such delivery will be made to your designated beneficiary, or if no beneficiary
has survived you or been designated, to the administrator or executor of your
estate. Any such transferee must furnish the Company with (i) written notice of
his or her status as a transferee, and (ii) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


6.Deferral Election. If permitted by the Company to do so, you may elect to
defer receipt of the shares of Stock that otherwise would be issued pursuant to
the vesting of your Award in accordance with the terms and conditions, including
the applicable eligibility requirements, of the Company's Deferred Compensation
Plan. The Committee will, in its sole discretion, establish the rules and
procedures for such deferrals.






--------------------------------------------------------------------------------




7.Securities Law Compliance. The grant of your Award and the issuance of any
shares of Stock thereunder shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities.
You may not be issued any shares of Stock if such issuance of shares of Stock
would constitute a violation of any applicable federal, state or foreign
securities laws, any other governmental regulatory body, or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. You understand that the Company is under no
obligation to register or qualify the shares with the United States Securities
Exchange Commission or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the shares of Stock.


In addition, you may not be issued any shares of Stock unless (i) a registration
statement under the Securities Act shall at the time of issuance be in effect
with respect to the shares of Stock or (ii) in the opinion of legal counsel to
the Company, the shares of Stock may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act. YOU ARE CAUTIONED THAT THE SHARES OF STOCK MAY NOT BE ISSUED UNLESS THE
FOREGOING CONDITIONS ARE SATISFIED. Where the Company determines that the
delivery of any shares of Stock to settle this Award would violate federal
securities laws or other applicable laws/governmental agency, the Company will
defer delivery until the earliest date at which the Company reasonably
anticipates that delivery of shares of Stock will no longer cause such
violation. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company's legal counsel
to be necessary to the lawful issuance and sale of any shares of Stock shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares of Stock as to which such requisite authority shall not have been
obtained. As a condition to the issuance of any shares of Stock pursuant to this
Award, the Company may require you to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company. Further, you agree that the Company shall have
unilateral authority to amend the Plan and the Award Agreement without your
consent to the extent necessary to comply with securities or other laws
applicable to issuance of shares of Stock.


8.Restrictive Legends. The shares of Stock issued pursuant to this Award shall
be endorsed with appropriate legends, if any, determined by the Company.


9.Transferability. Except to the limited extent permitted under Section 5(b),
this Award and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privileged
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Award and the rights and privileges hereby immediately
will become null and void.


10.Award Not a Service Contract. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Participating Company Group, or on the part of the Participating Company Group
to continue such service. In addition, nothing in your Award shall obligate the
Participating Company Group, their respective stockholders, boards of directors,
Officers or Employees to continue any relationship that you might have as an
Employee, Director or Consultant for the Participating Company Group.


11.Unsecured Obligation. Your Award is unfunded, and even as to any Restricted
Stock Units that vest, you shall be considered an unsecured creditor of the
Company with respect to the Company's obligation, if any, to issue shares of
Stock pursuant to this Award Agreement. You shall not have voting or any other
rights as a stockholder of the Company with respect to the shares of Stock
acquired pursuant to this Award Agreement until such shares of Stock are issued
to you pursuant to this Award Agreement. Upon such issuance, you will obtain
full voting and other rights as a stockholder of the Company with respect to the
shares of Stock so issued. Nothing contained in this Award Agreement, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind or a fiduciary relationship between you and the Company or
any other person.


12.Tax Obligations.






--------------------------------------------------------------------------------




(a)General. Regardless of any action taken by the Company or any other
Participating Company with respect to any or all federal, state, local and
foreign income, employment, social insurance, payroll taxes, payment on account
or other taxes related to your participation in the Plan and legally applicable
to you or deemed by the Participating Company Group to be an appropriate charge
to you even if technically due by the Participating Company Group (“Tax-Related
Items”), you acknowledge that the ultimate liability for all Tax-Related Items
legally due by you or otherwise due from you as set forth below in this Section
12, is, and remains, your responsibility. You further acknowledge that the
Participating Company Group (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of your Award, including, but not limited to, the grant, vesting or settlement
of this Award, subsequent sale of Stock acquired pursuant to this Award, or the
receipt of any dividends and/or dividend equivalents and (ii) does not commit to
and is under no obligation to structure the terms of the grant or any other
aspect of your Award to reduce or eliminate your liability for Tax-Related
Items. Further, if you have become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, you acknowledge that the Participating Company
Group may be required to withhold or account for Tax-Related Items in more than
one jurisdiction.


(b)Withholding Arrangements. Prior to any relevant taxable or tax withholding
event, as applicable, you will pay or make adequate arrangements satisfactory to
the Participating Company Group to satisfy all Tax-Related Items. In this
regard, you hereby authorize the Participating Company Group, or its respective
agents, in their sole discretion and subject to any limitations under applicable
law, to satisfy all Tax-Related Items by one or more of the following means:


i.
withholding of that number of whole vested shares of Stock otherwise deliverable
to you pursuant to this Award Agreement having a Fair Market Value not in excess
of the amount of the Tax-Related Items determined by the applicable minimum
statutory rates. In no event may shares of Stock be withheld with a value
exceeding the minimum amount of tax required to be withheld or paid. For tax
purposes, you are deemed to have been issued the full number of shares of Stock
subject to the vested Award, notwithstanding that a number of the shares of
Stock are held back solely for the purpose of paying the Tax-Related Items due
as a result of any aspect of your participation in the Plan;



ii.
withholding from proceeds of the sale of shares of Stock acquired upon
vesting/settlement of the Award either through a voluntary sale or through a
mandatory sale arranged by the Participating Company Group (on your behalf
pursuant to this authorization);



iii.
tender by you of a payment in cash or check to the Participating Company Group
(as applicable) of any amount of the Tax-Related Items;



iv.
withholding by any Participating Company of any amount of the Tax-Related Items
from your wages of any other compensation owed to you by any Participating
Company; and



v.
in the event this Award is settled in whole or in part in cash, withholding from
the cash to be distributed to you in settlement of this Award.



(c)You shall pay to the Participating Company Group (as applicable) any amount
of Tax-Related Items that the Participating Company Group may be required to
withhold or account for as a result of your participation in the Plan that
cannot be satisfied by the means previously described. The Company and any other
Participating Company Group shall have no obligation to issue or deliver shares,
cash or the proceeds of the sale of Stock until you have satisfied the
obligations in connection with the Tax-Related Items as described in this
Section.


13.Nature of Award. In accepting your Award, you acknowledge, understand and
agree that:


(a)the Plan is established voluntarily by the Company; it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;






--------------------------------------------------------------------------------




(b)the grant of your Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted in the past;


(c)all decisions with respect to future Awards or other grants, if any, will be
at the sole discretion of the Company;


(d)the Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Participating Company Group and shall not interfere with any ability of the
Participating Company Group to terminate your employment or service relationship
(if any);


(e)you are voluntarily participating in the Plan;


(f)the Award and the Stock subject to the Award are not intended to replace any
pension rights or compensation;


(g)the Award and the Stock subject to the Award, and the income and value of
same, are not part of normal or expected compensation or salary for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(h)the future value of the underlying shares of Stock subject to your Award is
unknown, indeterminable and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the termination of your Service with the
Participating Company Group employment or other service relationship (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against any Participating Company, waive your ability, if any, to
bring any such claim, and release the Participating Company Group from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, you shall be
deemed irrevocably to have agreed not to pursue such a claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;


(j)unless otherwise provided in the Plan or by the Participating Company Group
in its discretion, the Award and the benefits evidenced by this Award Agreement
do not create any entitlement to have the Award or any such benefits transferred
to, or assumed by, another company nor to be exchanged, cashed out or
substituted for, in connection with any corporate transaction affecting the
shares of the Company; and


(k) the following provisions apply only if you are providing Service outside the
United States:


i.
the Award and the shares of Stock subject to the Award are not part of normal or
expected compensation or salary for any purpose; and



ii.
you acknowledge and agree that the Participating Company Group shall not be
liable for any foreign exchange rate fluctuation between your local currency and
the United States Dollar that may affect the value of the Award or of any
amounts due to you pursuant to the settlement of the Award or the subsequent
sale of any shares of Stock acquired upon settlement.



14.Delivery of Documents and Notices. Any document relating to participating in
the Plan or this Award and/or notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Award Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery, electronic delivery, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail,
with postage and fees prepaid, or with a nationally recognized courier
designating express or expedited service




--------------------------------------------------------------------------------




with evidence of delivery, addressed to the other party at the e-mail address,
if any, provided for you by the Company or a Participating Company or at such
other address as such party may designate in writing from time to time to the
other party.


(a)Description of Electronic Delivery. The Plan and Awarddocuments, which may
include but do not necessarily include the Plan prospectus, Grant Notice, Award
Agreement, Certificates, and United States financial reports of the Company, may
be delivered to you electronically by the Company or a third party designated by
the Company. Such means of delivery may include but do not necessarily include
the delivery of a link to a Company intranet or the internet site of a third
party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Committee's discretion.


(b)Consent to Electronic Delivery. You acknowledge that you have read Section 15
of this Award Agreement and consent to the electronic delivery of the Plan and
Award documents by the Company or a third party designated by the Company and
agree to participate in the Plan through any online or electronic system
established and maintained by the Company or a third party designated by the
Company, as described in Section 15 of this Award Agreement. You acknowledge
that you may receive from the Company a paper copy of any documents delivered
electronically at no cost if you contact the Company by telephone, through a
postal service or electronic mail at equity@adobe.com. You further acknowledge
that you will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, you understand that you
must provide the Company or any designated third party with a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at equity@adobe.com. Finally, you understand that you are not required to
consent to electronic delivery.


15.Data Privacy Consent. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement or any other Award materials (“Data') by
and among the members of the Participating Company Group for the exclusive
purpose of implementing, administering and managing your participation in the
Plan.


You understand that the Company and the Participating Company Group hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan.


You understand that Data will be transferred to E*TRADE, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients' country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that if you reside outside the United States, you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
E*TRADE and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that if you reside outside the United States, you may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your employment status or
service and career with the Employer will not be adversely affected: the only
adverse consequence of refusing or withdrawing your consent is that the Company
would not be able to grant you




--------------------------------------------------------------------------------




Restricted Stock units or other equity awards or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


16.Application of Section 409A. Absent a proper deferral election, it is
intended that all of the benefits and payments provided under this Award
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under the “short-term deferral” rule set forth in
United States Treasury Regulation Section 1.409A‑1(b)(4), and this Award will be
construed to the greatest extent possible as consistent with those provisions.
To the extent not so exempt, this Award and the payments and benefits to be
provided hereunder are intended to, and will be construed and implemented so as
to, comply in all respects with the applicable provisions of Code Section 409A,
and any provisions calling for payments on a termination of employment or other
service shall be read to mean a “separation from service” (as defined under
Treasury Regulation Section 1.409-1(h) without reference to alternative
definitions thereunder). For purposes of Code Section 409A, each payment,
installment and benefit under this Award is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A‑2(b)(2).
Notwithstanding any other provision of this Award, to the extent that (i) one or
more of the payments or benefits received or to be received by you upon
“separation from service” pursuant to this Plan would constitute deferred
compensation subject to the requirements of Code Section 409A, and (ii) you are
a “specified employee” within the meaning of Code Section 409A at the time of
separation from service, then to the extent delayed commencement of any portion
of such payments or benefits is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments and benefits shall not be provided to
you prior to the earliest of (a) the expiration of the six-month period measured
from the date of separation from service, (b) the date of your death or (c) such
earlier date as permitted under Section 409A without the imposition of adverse
taxation on you. Upon the first business day following the expiration of such
applicable Code Section 409A(a)(2)(B)(i) period, all payments and benefits
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments and benefits due shall be paid as otherwise provided herein.


17.Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, the Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.


18.Committee Authority. The Committee will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon you, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.


19.Headings. The headings of the Sections in this Award Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this Award
Agreement or to affect the meaning of this Award Agreement.


20.Miscellaneous.


(a)The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns.


(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.






--------------------------------------------------------------------------------




(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.


21.Agreement Severable. The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


22.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, which are hereby made a part of your Award, and is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between one or more provisions of your Award and one or more provisions of the
Plan, the provisions of the Plan shall control.


23.Applicable Law and Venue. The Award and the provisions of this Award
Agreement shall be governed by, and subject to, the laws of the State of
California, United States of America. For purposes of any action, lawsuit or
other proceedings brought to enforce this Award Agreement, relating to it, or
arising from it, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts, where this Award Agreement is made and/or performed.


24.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.


25.Language. If you received this Award Agreement or any other document related
to the Plan translated into a language other than English and if the meaning of
the translated version is different from the English version, the English
version will control.


26.Appendix. Notwithstanding any provisions in this Award Agreement, the Award
shall be subject to any special terms and conditions set forth in any Appendix
to this Award Agreement for your country. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of this Award Agreement.


27.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Award and on any
shares of Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


28.Waiver. You acknowledge that a waiver by the Company of a breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or other Participant.








--------------------------------------------------------------------------------




Appendix to
Adobe Systems Incorporated
2003 Equity Incentive Plan
Restricted Stock Unit Award Agreement


(Global)


This Appendix includes special country-specific terms that apply to residents in
the countries covered by the Appendix. The Appendix is part of the Award
Agreement. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Award Agreement.


This Appendix also includes information of which you should be aware with
respect to your participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2013 and is provided solely for informational purposes.
Such laws are often complex, change frequently, and results may differ based on
the particular facts and circumstances. As a result, the Company strongly
recommends that you do not rely on the information noted herein as the only
source of information relating to the consequences of your participation in the
Plan because the information may be out of date at the time your Award vests or
you sell Stock acquired under the Plan.


In addition, the information is general in nature and may not apply to your
particular situation, and the Company is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.


Note that if you are a citizen or resident of a country other than the country
in which you are working, or you transfer employment after the Award is granted
to you, the information contained in this Appendix may not be applicable to you.
If you transfer employment to another country listed in this Appendix after the
Award is granted to you, the information contained for that new country may be
applicable to you.


Australia
Securities Law Information
If you acquire shares pursuant to your Award and you offer your shares of Stock
for sale to a person or entity resident in Australia, your offer may be subject
to disclosure requirements under Australian law. You should obtain legal advice
on your disclosure obligations prior to making any such offer.
Austria
Exchange Control Information
If you hold shares of Stock purchased under the Plan outside of Austria (even if
you hold them outside of Austria at a branch of an Austrian bank), you must
submit an annual report to the Austrian National Bank. An exemption applies if
the value of the shares of Stock held outside of Austria does not exceed
€5,000,000 as of 31 December each year or the value of the shares of Stock held
outside of Austria as of any quarter does not exceed €30,000,000. The deadline
for filing the report is 31 March of the following year.
When shares of Stock are sold, there may be exchange control obligations if the
cash received is held outside Austria. If the transaction volume of all your
cash accounts abroad exceeds €3,000,000, the movements and the balance of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth day of the following month. If the transaction value of all cash
accounts abroad is less than €3,000,000, no ongoing reporting requirements
apply.
Belgium
Exchange Control Information




--------------------------------------------------------------------------------




If you are a Belgian resident, you are required to report any security or bank
account (including brokerage accounts) you maintain outside of Belgium on your
annual tax return.
Bermuda
There are no country-specific provisions.
Brazil
Compliance with Laws
By accepting this Award, you agree that you will comply with Brazilian law when
you vest in your Award and sell shares of Stock. You also agree to report and
pay any and all taxes associated with the vesting of the Award, the sale of the
shares of Stock acquired pursuant to the Plan and the receipt of any dividends.
Exchange Control Information
You must prepare and submit a declaration of assets and rights held outside of
Brazil to the Central Bank on an annual basis if you hold assets or rights
valued at more than US$100,000. The assets and rights that must be reported
include shares of Stock.
Canada (Quebec only)
Language Acknowledgment
The parties acknowledge that it is their express wish that this agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.
Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.
Canada (all provinces)
Securities Law Information
You acknowledge and agree that you will only sell shares of Stock acquired
through participation in the Plan outside of Canada through the facilities of a
stock exchange on which the shares are listed. Currently, the shares of Stock
are listed on Nasdaq Global Select Market.
Data Privacy
This provision supplements Section 15 of the Award Agreement:
You hereby authorize the Participating Company Group and their representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
You further authorize the Participating Company Group to disclose and discuss
the Plan with their advisors. You further authorize the Participating Company
Group to record such information and to keep such information in your employee
file.
Chile
Securities Law Information
Neither the Company nor the shares of Stock you may acquire upon vesting of your
Award are registered with the Registry of Securities or under the control of the
Chilean Superintendence of Securities.




--------------------------------------------------------------------------------




Exchange Control Information
It is your responsibility to make sure that you comply with exchange control
requirements in Chile when the value of your Award transaction is in excess of
US$10,000.


You are not required to repatriate funds obtained from the sale of shares of
Stock or the receipt of any dividends. However, if you decide to repatriate such
funds, you must do so through the Formal Exchange Market if the amount of the
funds exceeds US$10,000. In such case, you must report the payment to a
commercial bank or registered foreign exchange office receiving the funds.


If your aggregate investments held outside of Chile exceeds US$5,000,000 in any
year (including the investments made under the Plan), you must report the
investments annually to the Central Bank.


Please note that exchange control regulations in Chile are subject to change.
You should consult with your personal legal advisor regarding any exchange
control obligations that you may have prior to the vesting of the Award or
receiving proceeds from the sale of shares of Stock acquired under the Plan.


Special Tax Reporting Information


If you hold any shares of Stock acquired under the Plan abroad, you must report
the details of such investments to the Chilean Internal Revenue Service, on an
annual basis, on Form 1851. To receive credit for any taxes paid abroad in
connection with the acquisition of such shares of Stock, you must also file a
Form 1853. Both forms must be submitted electronically through the Chilean
Internal Revenue Service website (www.sii.cl) before March 15 of each year.
China
You are not required to pay any cash consideration for the Award or for any
shares of Stock or cash received pursuant to the Award.
Immediate Sale of Shares of Stock
Upon the vesting of the Award, you agree to the immediate sale of any shares of
Stock to be issued to you upon vesting and settlement of the Award. You further
agree that the Company is authorized to instruct its designated broker to assist
with the mandatory sale of such shares of Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company's designated broker to
complete the sale of such shares of Stock. You acknowledge that the Company's
designated broker is under no obligation to arrange for the sale of the shares
of Stock at any particular price. Upon the sale of the shares of Stock, the
Company agrees to pay you the cash proceeds from the sale of the shares of
Stock, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items. You acknowledge that you are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Award Agreement.
Exchange Control Information
You understand and agree that, to facilitate compliance with exchange control
requirements, if you are a PRC citizen residing in China, you will be required
to repatriate the cash proceeds from the sale of the shares of Stock to China. 
You further understand that such repatriation of the proceeds will be effected
through a special exchange control account established by the Participating
Company Group and you hereby consent and agree that the proceeds may be
transferred to such special account prior to being delivered to you.   The
Company may deliver the proceeds to you in US dollars or convert the proceeds
into local currency, at the Company's sole discretion.  If proceeds are
delivered in US dollars, you will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account.  If
proceeds are converted to local currency, there may be delays in delivering the
proceeds to you, and the Company does not guarantee any particular exchange rate
and/or date on which funds will be converted.  You agree to bear the risk of any
currency exchange rate fluctuation between the date the Award vests and the date
of conversion of the proceeds into local currency.  You agree to comply with
these requirements and any other requirements




--------------------------------------------------------------------------------




that may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in China.


Colombia
Exchange Control Information
Investments in assets located abroad (including shares of Stock) are subject to
registration with the Bank of the Republic if your aggregate investments held
abroad (as of December 31 of the applicable calendar year) equal or exceed
US$500,000. You must register the investment (assuming your accumulated
financial investments held abroad at the year end are equal to or exceed the
equivalent of US$500,000).
Czech Republic
Exchange Control Information
The Czech National Bank may require you to fulfill certain notification duties
in relation to the Award and the opening and maintenance of a foreign account.
However, because exchange control regulations change frequently and without
notice, you should consult your personal legal advisor prior to the vesting of
the Award and the sale of shares of Stock to ensure compliance with current
regulations. It is your responsibility to comply with any applicable Czech
exchange control laws.
Denmark
Stock Option Act
You acknowledge that you have received an Employer Statement in Danish.
Exchange Control Information
You may hold shares of Stock acquired under the Plan in a safety-deposit account
(i.e., a brokerage account) with either a Danish bank or with an approved
foreign broker or bank. If the shares of Stock are held with a foreign broker or
bank, you are required to inform the Danish Tax Administration about the
safety-deposit account. For this purpose, you must file a Form V (Erklæring V)
with the Danish Tax Administration. Both you and the broker or bank must sign
the Form V. By signing the Form V, the broker or bank undertakes an obligation,
without further request each year and not later than February 1 of the year
following the calendar year to which the information relates, to forward
information to the Danish Tax Administration concerning the shares in the
account. In the event that the applicable broker or bank with which the account
is held does not wish to, or, pursuant to the laws of the country in question,
is not allowed to assume such obligation to report, you acknowledge that you are
solely responsible for providing certain details regarding the foreign brokerage
account and shares of Stock deposited therein to the Danish Tax Administration
as part of your annual income tax return. By signing the Form V, you authorize
the Danish Tax Administration to examine the account.
In addition, if you open a brokerage account (or a deposit account with a U.S.
bank), the brokerage account likely will be treated as a deposit account because
cash can be held in the account. Therefore, you likely must also file a Form K
(Erklæring K) with the Danish Tax Administration. Both you and the broker must
sign the Form K. By signing the Form K, the broker undertakes an obligation,
without further request each year and not later than February 1 of the year
following the calendar year to which the information relates, to forward
information to the Danish Tax Administration concerning the content of the
deposit account. In the event that the applicable financial institution (broker
or bank) with which the account is held, does not wish to, or, pursuant to the
laws of the country in question, is not allowed to assume such obligation to
report, you acknowledge that you are solely responsible for providing certain
details regarding the foreign brokerage or bank account to the Danish Tax
Administrative as part of your annual income tax return. By signing the Form K,
you authorize the Danish Tax Administration to examine the account.
Finland
There are no country-specific provisions.




--------------------------------------------------------------------------------




France
Language Consent
By accepting the Award and the Award Agreement, which provides for the terms and
conditions of your Award, you confirm having read and understood the documents
relating to this Award (the Plan and the Award Agreement, including this
Appendix) which were provided to you in English. You accept the terms of those
documents accordingly.
En acceptant l'Attribution d'Actions Attribuées et ce Contrat d'Attribution qui
contient les termes et conditions de vos Actions Attribuées, vous confirmez
avoir lu et compris les documents relatifs à cette attribution (le Plan et le
Contrat d'Attribution, ainsi que la présente Annexe) qui vous ont été transmis
en langue anglaise. Vous acceptez ainsi les conditions et termes de ces
documents.
Tax Information
The Awards are not intended to be French tax-qualified Awards.
Germany
Exchange Control Information
Cross-border payments in excess of €12,500 must be reported monthly to the State
Central Bank. You are responsible for obtaining the appropriate form from the
remitting bank and complying with the applicable reporting obligations.
Hong Kong
Securities Law Information
Securities Warning: This offer of Restricted Stock Units and the shares of Stock
to be issued pursuant to the Award is not a public offer of securities and is
available only for Employees of the Participating Company Group. The Award
Agreement, including this Appendix, the Plan and other incidental Award
documentation have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, nor has the Award documentation
been reviewed by any regulatory authority in Hong Kong. The Restricted Stock
Units are intended only for the personal use of each eligible Employee, the
Company and the Participating Company Group and may not be distributed to any
other person. If you are in any doubt about any of the contents of the Award
Agreement, including this Appendix, or the Plan, you should obtain independent
professional advice.
Nature of Scheme


The Company specifically intends that the Plan will not be an occupational
retirement scheme for purposes of the Occupational Retirement Schemes Ordinance.


India
Exchange Control Information
You must repatriate all proceeds received from the sale of shares of Stock to
India within a reasonable time following the sale (i.e., within 90 days). You
must maintain the foreign inward remittance certificate received from the bank
where the foreign currency is deposited in the event that the Reserve Bank of
India or the Participating Company Group requests proof of repatriation. It is
your responsibility to comply will applicable exchange control laws in India.


Ireland
Director Notification Requirement




--------------------------------------------------------------------------------




If you are a director, shadow director, or secretary of an Irish subsidiary, you
are subject to certain notification requirements under the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish subsidiary in
writing within five business days of receiving or disposing of an interest in
the Company (e.g., Award, shares of Stock), or within five business days of
becoming a director or secretary if such an interest exists at the time. This
disclosure requirement also applies to any rights or shares acquired by your
spouse or child(ren) (under the age of 18).
Israel
Immediate Sale of Shares of Stock
Upon the vesting of the Award, you agree to the immediate sale of any shares of
Stock to be issued to you upon vesting and settlement of the Award. You further
agree that the Company is authorized to instruct its designated broker to assist
with the mandatory sale of such shares of Stock (on your behalf pursuant to this
authorization) and you expressly authorize the Company's designated broker to
complete the sale of such shares of Stock. You acknowledge that the Company's
designated broker is under no obligation to arrange for the sale of the shares
of Stock at any particular price. Upon the sale of the shares of Stock, the
Company agrees to pay you the cash proceeds from the sale of the shares of
Stock, less any brokerage fees or commissions and subject to any obligation to
satisfy Tax-Related Items. You acknowledge that you are not aware of any
material nonpublic information with respect to the Company or any securities of
the Company as of the date of this Award Agreement.
Italy
Plan Document Acknowledgment
By accepting this Award, you acknowledge that you have received a copy of the
Plan, reviewed the Plan, the Award Agreement and this Appendix in their entirety
and fully understand and accept all provisions of the Plan, the Award Agreement
and this Appendix.
In addition, you further acknowledge that you have read and specifically and
expressly approve the following Sections of the Award Agreement and this
Appendix: Section 10 (Award Not a Service Contract); Section 12 (Tax
Obligations); Section 13 (Nature of Award); Section 14 (Delivery of Documents
and Notices); Section 15 (Data Privacy Consent); Section 22 (Governing Plan
Document); Section 23 (Applicable Law and Venue); Section 24(No Advice Regarding
Grant); Section 25 (Language); Section 26 (Appendix); and Section 27 (Imposition
of Other Requirements).
Additional Tax/Exchange Control Information
You are required to report the following on your annual tax return: (1) any
transfers of cash or shares of Stock to or from Italy exceeding €10,000, (2) any
foreign investments or investments held outside of Italy at the end of the
calendar year exceeding €10,000 if such investments (cash or shares) may result
in income taxable in Italy, and (3) the amount of the transfers to and from
abroad which have had an impact during the calendar year on your foreign
investments or investments held outside of Italy. Under certain circumstances,
you may be exempt from requirement under (1) above if the transfer or investment
is made through an authorized broker resident in Italy.
Data Privacy Consent
This section supplements Section 15 of the Award Agreement.
Pursuant to Legislative Decree no. 196/2003, the Controller of personal data
processing is Adobe Systems Incorporated, 345 Park Avenue, San Jose, California
95110 U.S.A., and its Representative in Italy for privacy purposes is: Adobe
Systems Italia Srl with its registered offices in Viale Colleoni, 5 - Pal Taurus
A3, 20041 - Agrate Brianza (MI), Italy.
You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/200.




--------------------------------------------------------------------------------




The processing activity, including the communication and transfer of your Data
abroad, including outside of the European Union, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Plan. You understand that the use of your Data will be minimized where it is not
necessary for the implementation, administration and management of the Plan.
Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Employer will not
be adversely affected: the only adverse consequence of refusing or withdrawing
your consent is that the Company would not be able to grant you Restricted Stock
units or other equity awards or administer or maintain such awards. You further
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of your Data and stop, for legitimate reason, the Data
processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes.
Japan
Offshore Assets Reporting Information
You will be required to report details of any assets (including any shares of
Stock acquired under the Plan) held outside of Japan as of December 31st of each
year, to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th of the following year. You
should consult with your personal tax advisor as to whether the reporting
obligation applies to you and whether you will be required to report details of
any outstanding Awards or shares of Stock held by you in the report.


Korea
Exchange Control Information
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of shares of Stock or the receipt of any dividends in a single
transaction to repatriate the proceeds back to Korea within 18 months of the
sale.
Mexico
Labor Law Policy and Acknowledgment
By accepting this Award, you expressly recognize that Adobe Systems
Incorporated, with offices at 345 Park Avenue, San Jose, California 95110,
U.S.A., is solely responsible for the administration of the Plan and that your
participation in the Plan and acquisition of shares does not constitute an
employment relationship between you and the Company since you are participating
in the Plan on a wholly commercial basis and your sole employer is Adobe Systems
Incorporated in Mexico (“Adobe-Mexico”), not the Company in the United States.
Based on the foregoing, you expressly recognize that the Plan and the benefits
that you may derive from participation in the Plan do not establish any rights
between you and your employer, Adobe-Mexico, and do not form part of the
employment conditions and/or benefits provided by Adobe-Mexico and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its subsidiaries,
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política Laboral y Reconocimiento/Aceptación




--------------------------------------------------------------------------------




Aceptando este Premio11 El término "Premio" se refiere a la palabra "Award.”, el
participante reconoce que Adobe Systems Incorporated sus oficinas registradas en
345 Park Avenue, San Jose, California  95110, U.S.A., es el único responsable de
la administración del Plan y que la participación del Participante en el mismo y
la adquisicion de acciones no constituye de ninguna manera una relación laboral
entre el Participante y la Compañía, toda vez que la participación del
participante en el Plan deriva únicamente de una relación comercial con la
Compañía, reconociendo expresamente que el único empleador del participante lo
es Adobe Systems Incorporated en Mexico (“Adobe-Mexico”), no es la Compañía en
los Estados Unidos. Derivado de lo anterior, el participante expresamente
reconoce que el Plan y los beneficios que pudieran derivar del mismo no
establecen ningún derecho entre el participante y su empleador, Adobe-México, y
no forman parte de las condiciones laborales y/o prestaciones otorgadas por
Adobe-México, y expresamente el participante reconoce que cualquier modificación
el Plan o la terminación del mismo de manera alguna podrá ser interpretada como
una modificación de los condiciones de trabajo del participante.
Asimismo, el participante entiende que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía. Se reserva el derecho absoluto para modificar y/o terminar la
participación del participante en cualquier momento, sin ninguna responsabilidad
para el participante.
Finalmente, el participante manifiesta que no se reserva ninguna acción o
derecho que origine una demanda en contra de la Compañía, por cualquier
compensación o daño en relación con cualquier disposición del Plan o de los
beneficios derivados del mismo, y en consecuencia el participante otorga un
amplio y total finiquito a la Compañía, sus entidades relacionadas, afiliadas,
sucursales, oficinas de representación, sus accionistas, directores, agentes y
representantes legales con respecto a cualquier demanda que pudiera surgir.
Moldova
Exchange Control Information
You must repatriate all proceeds received from the sale of shares of Stock to
Moldova within a reasonable time from receipt.
Netherlands
Insider Trading Notification
If you are a resident of the Netherlands, you should be aware of the Dutch
insider trading rules which may impact the sale of shares or Stock under the
Plan. In particular, you may be prohibited from effecting certain share
transactions if you have insider information regarding the Company.
Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“inside information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Participating Company Group
in the Netherlands who has inside information as described herein.
Given the broad scope of the definition of inside information, certain employees
working at a Participating Company Group in the Netherlands may have inside
information and, thus, would be prohibited from effectuating a transaction in
securities in the Netherlands at a time when you have such inside information.
By accepting the Restricted Stock Units, you acknowledge having read and
understood the notification above and acknowledge that it is your responsibility
to comply with the Dutch insider trading rules, as discussed herein.
If you are uncertain whether the insider-trading rules apply to you, you should
consult your personal legal advisor.
New Zealand
There are no country-specific provisions.




--------------------------------------------------------------------------------




Norway
There are no country-specific provisions.
Poland
Exchange Control Information
If you acquire shares of Stock through participation in the Plan, you must file
an annual report with the National Bank of Poland declaring ownership of foreign
shares.
Portugal
Exchange Control Information
If you acquire shares of Stock under the Plan and do not hold the shares of
Stock with a Portuguese financial intermediary, you may need to file a report
with the Portuguese Central Bank. If the shares of Stock are held by a
Portuguese financial intermediary, it will file the report for you.
Language Consent


You hereby expressly declare that you have full knowledge of the English
language and have read, understood and fully accepted and agreed with the terms
and conditions established in the Plan and Award Agreement.


Conhecimento da Lingua


O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Award Agreement em inglês).


Romania
Exchange Control Information
If you deposit the proceeds from the sale of your shares of Stock in a bank
account in Romania, you may have to provide the Romanian bank through which the
operations are effected with appropriate documentation regarding the receipt of
the income. You should consult with a personal legal advisor to determine
whether you will be required to submit such documentation to the Romanian bank.
Russia
Exchange Control Information
You acknowledge that you must repatriate the proceeds from the sale of shares of
Stock and any dividends received in relation to the Award within a reasonably
short time of receipt. The sale proceeds of any dividends received must be
initially credited to you through a foreign currency account opened in your name
at an authorized bank in Russia. After the funds are initially received in
Russia, they may be further remitted to foreign banks subject to the following
limitations: (i) the foreign account may be opened only for individuals; (ii)
the foreign account may not be used for business activities; and (iii) you must
give notice to the Russian tax authorities about the opening/closing of each
foreign account within one month of the account opening/closing.
Securities Law Information
These materials do not constitute advertising or an offering of securities in
Russia nor do they constitute placement of the Company's shares in Russia. The
issuance of shares of Stock pursuant to the Award described herein has not and
will not be registered in Russia and hence, the shares of Stock described herein
may not be admitted or used for offering, placement or public circulation in
Russia.




--------------------------------------------------------------------------------




U.S Transaction
Any shares of Stock issued pursuant to the Award shall be delivered to you
through a brokerage account in the U.S. You may hold shares of Stock in your
brokerage account in the U.S.; however, in no event will shares issued to you
and/or share certificates or other instruments be delivered to you in Russia.
You are not permitted to make any public advertising or announcements regarding
the Award or shares of Stock in Russia, or promote these shares to other Russian
legal entities or individuals, and you are not permitted to sell or otherwise
dispose of shares of Stock directly to other Russian legal entities or
individuals. You are permitted to sell shares of Stock only on the Nasdaq Global
Select Market and only through a U.S. broker.
Data Privacy Consent.
This section supplements Section 15 of the Award Agreement.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by and among the members of the Participating Company Group for
the exclusive purpose of implementing, administering and managing your
participation in the Plan.
You understand that the Participating Company Group holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant's favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
You understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient's
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting equity@adobe.com. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom you may
elect to deposit any shares of Stock acquired upon vesting and settlement of the
Award. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing equity@adobe.com. Further, you understand that you are providing the
consents herein on a purely voluntary basis. If you do not consent, or if you
later seek to revoke your consent, your employment status or service and career
with the Employer will not be adversely affected: the only adverse consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Restricted Stock units or other equity awards or administer or
maintain such awards. You understand, however, that refusing or withdrawing your
consent may affect you ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact equity@adobe.com.
Singapore
Director Notification Requirement
If you are a director, associate director or shadow director of a Singapore
company, you are subject to certain notification requirements under the
Singapore Companies Act. Among these requirements is an obligation to notify the
Singapore company in writing when you receive an interest (e.g., Awards, shares
of Stock) in the Company or any related companies. In addition, you must notify
the Singapore company when you sell shares of the Company or any related company
(including when you sell shares of Stock acquired pursuant to your Award). These
notifications must be made within two business days of acquiring or disposing of
any interest in the Company or any related company. In addition, a notification
must be made of your interests in the Company or any related company within two
business days of becoming a director.




--------------------------------------------------------------------------------




Insider Trading Information
You should be aware of the Singapore insider-trading rules, which may impact
your acquisition or disposal of shares of Stock or rights to Stock under the
Plan. Under the Singapore insider-trading rules, you are prohibited from
acquiring or selling shares of Stock or rights to Stock (e.g., Restricted Stock
Units under the Plan) when you are in possession of information which is not
generally available and which you know or should know will have a material
effect on the price of Stock once such information is generally available.
Securities Law Information
The award of Restricted Stock Units is being made in reliance of section
273(1)(f) of the Securities and Futures Act (Chap. 289) (“SFA”) for which it is
exempt from the prospectus and registration requirements under the SFA. The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Award of Restricted Stock Units is subject
to section 257 of the SFA and you will not be able to make (i) any subsequent
sale of shares of Stock in Singapore or (ii) any offer of such subsequent sale
of Stock subject to the Restricted Stock Units in Singapore, unless such sale or
offer in is made pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA (Chapter 289, 2006 Ed.).
South Africa
Exchange Control Information


You are solely responsible for complying with applicable South African exchange
control regulations. Since the exchange control regulations change frequently
and without notice, you should consult your legal advisor prior to the
acquisition or sale of Stock under the Plan to ensure compliance with current
regulations. As noted, it is your responsibility to comply with South African
exchange control laws, and the Participating Company Group will not be liable
for any fines or penalties resulting from failure to comply with applicable
laws.


Spain
Securities Law Information
The Awards described in the Award agreement and Appendix do not qualify under
Spanish regulations as securities. No “offer of securities to the public,” as
defined under Spanish law, has taken place or will take place in the Spanish
territory. The Award Agreement (including the Appendix) has not been nor will it
be registered with the Comisión Nacional del Mercado de Valores, and it does not
constitute a public offering prospectus.
Exchange Control Information
To participate in the Plan, you must comply with exchange control regulations in
Spain. When receiving foreign currency payments derived from the ownership of
shares of Stock issued pursuant to the Award exceeding €50,0000 (i.e., dividends
or sale proceeds), you must inform the financial institution receiving the
payment of the basis upon which such payment is made. You will need to provide
the institution with the following information: (i) your name, address, and
fiscal identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment and the currency used; (iv) the country
of origin; (v) the reasons for the payment; and (vi) any further information
that may be required.
If you acquire shares of Stock issued pursuant to the Award and wish to import
the ownership title of such shares (i.e., share certificates) into Spain, you
must declare the importation of such securities to the Spanish Direccion General
de Política Comercial y de Inversiones Extranjeras (the “DGPCIE”). Generally,
the declaration must be made in January for shares of Stock acquired or sold
during (or owned as of December 31 of) the prior year; however, if the value of
shares acquired or sold exceeds €1,502,530 (or you hold 10% or more of the
shares capital of the Company or such other amount that would entitle you to
join the Company's board of directors), the declaration must be filed within one
month of the acquisition or sale, as applicable. Effective January 1, 2013, the
you may also be required to




--------------------------------------------------------------------------------




declare any securities accounts (including brokerage accounts held abroad)
depending on the value of the transactions during the relevant year or the
balances in such accounts as of December 31 of the relevant year.


Labor Law Acknowledgment
By accepting the Award, you consent to participation in the Plan and acknowledge
that you have received a copy of the Plan document.
You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to make grants of Awards under the Plan to Employees,
Directors and Consultants throughout the world. The decision is limited and
entered into based upon the express assumption and condition that any Awards
will not economically or otherwise bind the Participating Company Group,
including the Employer, on an ongoing basis, other than as expressly set forth
in the Award Agreement. Consequently, you understand that the Awards are given
on the assumption and condition that the Awards shall not become part of any
employment contract (whether with the Participating Company Group, including the
Employer) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation), or any other right whatsoever.
Furthermore, you understand and freely accept that there is no guarantee that
any benefit whatsoever shall arise from the grant of Awards, which is gratuitous
and discretionary, because the future value of the Awards and the underlying
shares of Stock is unknown and unpredictable.
You understand and agree that, as a condition of the grant of the Awards, your
termination of Service for any reason other than death, disability or retirement
(including for the reasons listed below) will automatically result in the
cancellation and loss of any Awards that may have been granted to you and that
were not fully vested on the date of termination of Service. In particular, you
understand and agree that, unless otherwise expressly provided by the Company in
the Award Agreement, the Awards will be cancelled without entitlement to the
shares or to any amount as indemnification if you terminate Service by reason
of, but not limited to, the following: resignation; disciplinary dismissal
adjudged to be with cause; disciplinary dismissal adjudged or recognized to be
without cause; individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause;
material modification of the terms of employment under Article 41 of the
Workers' Statute; relocation under Article 40 of the Workers' Statute; Article
50 of the Workers' Statute; unilateral withdrawal by the Employer; and under
Article 10.3 of Royal Decree 1382/1985.
You also understand that this grant of Awards would not be made but for the
assumptions and conditions set forth above; thus, you understand, acknowledge
and freely accept that, should any or all of the assumptions be mistaken or any
of the conditions not be met for any reason, the grant, the Awards and any right
to the underlying shares of Stock shall be null and void.
Payment on Account
The amount of the payment on account payable at the time of vesting of Awards
paid in shares of Stock, if any, will be charged to you and will be withheld
from salary. If your salary is insufficient to cover the payment on account
obligation, you must sell some of your shares of Stock acquired upon vesting to
cover the payment on account obligation.
Sweden
There are no country-specific provisions.
Switzerland
Securities Law Information
The grant is considered a private offering in Switzerland and is therefore not
subject to registration in Switzerland.
Taiwan
Exchange Control Information




--------------------------------------------------------------------------------




You may remit foreign currency (including proceeds from the sale of shares of
Stock) into or out of Taiwan up to US$5,000,000 per year without special
permission. If the transaction amount is TWD500,000 or more in a single
transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.


Turkey
Securities Law Information
Under Turkish law, you are not permitted to sell shares of Stock acquired under
the Plan in Turkey. The shares of Stock are currently traded on the Nasdaq
Global Select Market, which is located outside of Turkey, under the ticker
symbol “ADBE” and the shares of Stock may be sold through this exchange.
United Arab Emirates
Securities Law Information
Participation in the Plan is being offered only to selected Employees, Directors
and Consultants and is in the nature of providing equity incentives to
Employees, Directors and Consultants in the United Arab Emirates. The Plan and
the Award Agreement are intended for distribution only to such Employees,
Directors and Consultants and must not be delivered to, or relied on by, any
other person. Prospective purchasers of the securities offered should conduct
their own due diligence on the securities. If you do not understand the contents
of the Plan and the Award Agreement, you should consult an authorized financial
adviser. The Emirates Securities and Commodities Authority has no responsibility
for reviewing or verifying any documents in connection with the Plan. Neither
the Ministry of Economy nor the Dubai Department of Economic Development
approved the Plan or the Award Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.
United Kingdom
The following supplements Section 12 of the Award Agreement:
You agree that, if you do not pay or the Participating Company Group does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the Award, or the release or assignment of the Award for
consideration, or the receipt of any other benefit in connection with the Award
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed by you to the Participating Company Group, effective 90
days after the Taxable Event. You agree that the loan will bear interest at Her
Majesty's Revenue & Customs' (“HMRC”) official rate and will be immediately due
and repayable by you, and the Participating Company Group may recover it at any
time thereafter by withholding the funds from salary, bonus or any other funds
due to you by the Employer, by withholding in shares of Stock issued upon
vesting of your Award or from the cash proceeds from the sale of shares of Stock
or by demanding cash or a cheque from you. You also authorize the Company to
delay the issuance of any shares of Stock or their cash equivalent unless and
until the loan is repaid in full.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that you are an officer or executive director and Tax
Related Items are not collected from or paid by you within 90 days of the
Taxable Event, the amount of any uncollected Tax-Related Items may constitute a
benefit to you on which additional income tax and national insurance
contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to the HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
appropriate) for the value of any employee national insurance contributions due
on this additional benefit. You acknowledge that the Participating Company Group
may recover any such additional income tax and national insurance contributions
at any time thereafter by any of the means referred to in Section 12 of the
Award Agreement.




